UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1956



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES   ROBERT   PARKINS;     A&E    TECHNICAL
SERVICES, INCORPORATED,

                                            Defendants - Appellants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-02-1094-2)


Submitted:   January 28, 2005           Decided:    February 10, 2005


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold S. Albertson, Jr., Charleston, West Virginia, for
Appellants. Kasey Warner, United States Attorney, Carol A. Casto,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles     Robert    Parkins    and    A&E    Technical    Services,

Incorporated, appeal the district court’s order granting summary

judgment in favor of the United States on the United States’ claim

that they violated the False Claims Act, 31 U.S.C. §§ 3729-3733

(2000).*   We have reviewed the parties’ briefs and the joint

appendix and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                See United States v.

Parkins, No. CA-02-1094-2 (S.D.W. Va. Feb. 20, 2004; July 1, 2004).

We   dispense   with   oral     argument   because       the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




      *
      Although Appellants also state that they appeal from the
district court’s order awarding damages, they failed to provide
argument on the damages issue in their opening brief. We therefore
find that this issue is not properly before us.        See United
States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004) (“It is
a well settled rule that contentions not raised in the argument
section of the opening brief are abandoned.”).

                                    - 2 -